DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 21 June 2022 have been entered.  Claims 1, 11, and 19 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1 and 11 being independent.

Information Disclosure Statement
The information disclosure statement filed 29 June 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes in this case that a NPL document, a Chinese Office Action 100033, has been submitted but not recorded on the IDS document. 

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. Examiner notes that Applicant merely cites large portions of the references followed by the generic recitation that: “Ikizyan remains silent with regards to the specific conditional features recited in amended claim 1”. However, Examiner asserts that the cited portions of Ikizyan, in view of Pourreza indeed read on the claimed limitations. Examiner further notes that no support was found for these amendments as is discussed on the 112 section below. Thus, Examiner maintains the rejections of claims 1-20 for at least the above reasons and those in the following detailed action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 11, each of these claims recites the limitation: “wherein based on the average luminance level of the input image being a first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a first section of an input luminance range of the input image, and perform the linear tone mapping on a second section of the input luminance range, wherein input luminance of the second section is greater than input luminance of the first section, wherein based on the average luminance level of the input image being a second value less than the first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a third section of the input luminance range of the input image, and perform the linear tone mapping on a fourth section of the input luminance range, wherein input luminance of the fourth section is less than the input luminance of the second section, and wherein input luminance of the third section is greater than the input luminance of the first section”. Examiner finds no such mention of any such sections, much less any mention of any specific values thereof. Further, Examiner notes that none of the figures seem to have any such delineations and certainly not four separate sections. Appropriate correction and/or explanation is required. 
Each of the remaining claims depends from one of the aforementioned independent claims, either directly or indirectly, and are accordingly rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikizyan (US Patent 10652512), in view of Pourreza Shahri et al. (US Pub. 2020/0236270), hereinafter Pourreza.
Regarding claim 1, Ikizyan discloses a signal processing device comprising: a linear tone mapper configured to perform linear tone mapping on a part of an input image (Column 14, lines 20-34: Operations such as tone mapping can help to convert the brightness of objects in an image to a video display. More specifically, tone mapping is the remapping of brightness information in an input image so that it can fit into the brightness capabilities of a video display. Essentially, tone mapping attempts to map the large brightness range of real world content in an image to the smaller brightness range of a video display. One goal of tone mapping is to avoid clipping, i.e., processing an image where the intensity in a certain area falls outside the minimum and/or maximum brightness which can be represented. Tone mapping may be needed to render HDR content on a display with a smaller dynamic range. Indeed, when dealing with high dynamic range content, a tone mapping operation may be necessary to adapt to a video display that has a smaller dynamic range; Column 17, lines 29-48: the tone mapping function may be composed of two sections, such that the dynamic metadata uses a two piece curve to describe the required tone mapping. For instance, the dynamic metadata can prescribe, on a per-scene or pre-frame basis, that the mapping be applied in the form of a two piece tone mapping curve. In some instances, the lower section of the tone mapping curve can be a linear segment to enhance details in darker sections, such as shadows. For example, the first section of the tone mapping curve can be one shape, e.g., linear, while the second section of the tone mapping curve can be another shape, e.g., a curved polynomial); a non-linear tone mapper configured to perform non-linear tone mapping on another part of the input image (Figs. 4A-5; Fig. 8; Column 14, lines 35-64: FIG. 2 illustrates one example of tone mapping 200 according to the present disclosure. FIG. 2 shows a 1000 nit image on the x-axis being mapped to a 500 nit video display on the y-axis. Tonal curve 202 is the mapping instruction for this particular tone mapping. As shown in FIG. 2, tonal curve 202 includes a low luminance section 208 and a high luminance section 212. FIG. 2 displays a greater amount of compression in the tonal curve 202 at the high luminance section 212, e.g., the high end of the brightness scale, compared to the low luminance section 208, e.g., the low end of the brightness scale. In some aspects, an increased compression, e.g., a lower slope, in tonal curve 202 may result in a decreased ability to distinguish the different brightness levels in this luminance range of the mapped image. For instance, in tone mapping 200, the greater compression in the high luminance section 212 results in a greater number of brightness details in an image being mapped to a fewer number of brightness details in the video display; Column 19, lines 15-37: To address this issue of darker content being "lifted" or raised by the value of the minimum panel luminance, the present disclosure has modified the aforementioned tone mapping curve. This modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values; Column 26, lines 1-9: the first function can be non-linear and the second function can be a polynomial, as mentioned in connection with the examples in FIGS. 6 and 7); and a combiner configured to combine an output from the linear tone mapper and an output from the non-linear tone mapper (Figs. 5-7; Column 4, lines 33-65: display processing unit may read the graphical content, such as one or more frames from the buffer, and perform one or more display processing techniques thereon to generate display content. For example, a display processing unit may be configured to perform composition on one or more rendered layers to generate a frame. As another example, a display processing unit may be configured to compose, blend, or otherwise combine two or more layers together into a single frame. A display processing unit may be configured to perform scaling (e.g., upscaling or downscaling) on a frame. In some examples, a frame may refer to a layer. In other examples, a frame may refer to two or more layers that have already been blended together to form the frame (i.e., the frame includes two or more layers, and the frame that includes two or more layers may subsequently be blended; Column 24, line 66-Column 25, line 19: the tone mapping curves of the present disclosure can be a tradeoff between the ideal content display and the capabilities of the actual display. As indicated previously, the tone mapping curves herein can hug the panel minimum luminance until the ideal luminance value catches up. By using a polynomial function and distinguishing some details in the lower luminance values, the present disclosure can avoid the aforementioned clipping at lower luminance values. In some instances, the formulation of tone mapping curves herein can begin with a smooth, gradual increase from the panel's minimum luminance and then smoothly combine and intersect with the existing portions of the tone mapping curve. By doing so the combined portion of the two intersecting segments can have the same slope. Therefore, the intersection of these segments can be continuous such that the derivative at this intersection can be the same for both segments. Essentially, the present disclosure can match the slope of the lower, toe section to the slope of the middle, linear section. Likewise, the present disclosure can match the slope of the middle, linear section to the slope of the upper, Nth order curve section), wherein the non-linear tone mapper is configured to increase a section of the non-linear tone mapping as an average luminance level (APL) of the input image decreases (Fig. 5; Column 18, lines 40-67 and Column 19, lines 1-37: the implicit assumption that all panels can produce a 0 nit luminance results in darker content being "lifted," which means that the display will render very dark or 0 nit luminance content at higher brightness levels than the artistic intent of the image or frame. As mentioned previously, the tone mapping can start at the minimum luminance levels of the display, which may be slightly above 0 nits. In some aspects, the darkest content can be mapped to the panel's minimum luminance, and the next darkest content can be mapped to the minimum luminance plus some delta value. Essentially, this can shift the tone mapping up from the minimum luminance level of the display. This can have the effect of reducing the overall contrast of the image. Accordingly, the darker luminance levels may appear lighter than they should, and the brighter luminance levels may reduce their ability to be distinguished. Thus, all the luminance levels may get shifted up a delta value of the minimum panel luminance, which, in some aspects, may cause high luminance values to be pushed together near the top of the luminance scale… modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values. In some aspects, this three-piece tone mapping curve may not require any changes on the encoder side), wherein based on the average luminance level of the input image being a first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a first section of an input luminance range of the input image, and perform the linear tone mapping on a second section of the input luminance range, wherein input luminance of the second section is greater than input luminance of the first section (Fig. 6; Fig. 7; Column 20, lines 10-53: FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an Nth order curve section..tone mapping 600 can correspond to a method or apparatus for video processing that can obtain a video stream with a plurality of frames. For each of these frames, tone mapping 600 can help the present disclosure map a first luminance level associated with the frame, e.g., the x-axis in FIG. 6, to a second luminance level based on a transfer function, e.g., the y-axis in FIG. 6. The transfer function can include a first function for a first luminance level range, e.g., the first section 602, and another function for a second luminance level range, e.g., the third section 606. As shown in FIG. 6, the first section 602 can be a convex or concave polynomial and the third section 606 can be a concave or convex polynomial. As further shown in FIG. 6, second section 604 can be linear. Also, the slope of the first function 602 can be equal to the slope of the second function 604 at lower junction point 608. Further, the slope of the second function 604 can be equal to the slope of the third function 606 at knee point 610. For each of the frames that has been mapped with tone mapping 600, the method or apparatus for video processing can also indicate the second luminance level within the video stream), wherein based on the average luminance level of the input image being a second value less than the first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a third section of the input luminance range of the input image, and wherein input luminance of the third section is greater than the input luminance of the first section (Fig. 6; Fig, 7; Column 23, lines 1-50: FIG. 7 represents the normalization of the tone mapping curve that maps to a range of [0, 1] on the y-axis. As displayed in FIG. 7, first section 702 runs from 0 to B1 on the x-axis and 0 to (A1− A0)/(1−A0) on the y-axis, second section 704 runs from B1 to Kx on the x-axis and (A1− A0)/(1− A0) to (Ky− A0)/(1− A0) on the y-axis, and third section 706 runs from Kx to 1.0 on the x-axis and (Ky− A0)/(1− A0) to 1.0 on the y-axis. Lower junction point 708 is the point (B1, (A1− A0)/(1− A0)) where the first section 702 and the second section 704 join together, and knee point 710 is the point (Kx, (Ky− A0)/(1− A0) where the second section 704 and the third section 706 join together…tone mapping 700 can correspond to a method or apparatus for video processing that can obtain a video stream with a plurality of frames. For each of these frames, tone mapping 700 can help the present disclosure map a first luminance level associated with the frame, e.g., the x-axis in FIG. 7, to a second luminance level based on a transfer function, e.g., the y-axis in FIG. 7. The transfer function can include a first function for a first luminance level range, e.g., the first section 702, and another function for a second luminance level range, e.g., the third section 706. As shown in FIG. 7, the first section 702 can be a convex or concave polynomial and the third section 706 can be a concave or convex polynomial. FIG. 7 also shows that the transfer function can include a third function for a third luminance level range, e.g., the second section 704. As further shown in FIG. 7, second section 704 can be linear. Also, the slope of the first function 702 can be equal to the slope of the second function 704 at lower junction point 708. Further, the slope of the second function 704 can be equal to the slope of the third function 706 at knee point 710. For each of the frames that has been mapped with tone mapping 700, the method or apparatus for video processing can also indicate the second luminance level within the video stream).
	Ikizyan does not explicitly disclose perform the linear tone mapping on a fourth section of the input luminance range, wherein input luminance of the fourth section is less than the input luminance of the second section.
	However, Pourreza teaches tone mapping of an input image (Paragraphs [0088]-[0090]), further comprising perform the linear tone mapping on a fourth section of the input luminance range, wherein input luminance of the fourth section is less than the input luminance of the second section (Fig. 4-5B; Paragraphs [0071]-[0094]: block 204, the tonal mapping engine 104 can create and populate a primary 3D grid (e.g., 3D tensor). The primary 3D grid can include multiple cells in three dimensions. The three dimensions can include two spatial (x, y) dimensions (e.g., a horizontal and a vertical direction) of the flash image 112 and the no-flash image 114, and a third dimension (z) for luminance. For instance, each layer in the third dimension of the primary 3D grid can correspond to a range of luminance intensity values of the pixels from the images (112, 114). In one illustrative example, the pixels in the flash image 112 and the no-flash image 114 can have luminance values ranging from 0-255, and there can be five ranges of luminance intensity values corresponding to five layers in the primary 3D grid. In this example, the ranges of luminance intensity values can include a first range of 0-50, a second range of 51-101, a third range of 102-152, a fourth range of 153-203, and a fifth range of 204-255. One of ordinary skill will appreciate that any numbers of ranges can be used…the individual cells in the primary 3D grid can be populated by information extracted from f and g. Once the primary 3D is fully populated, local tone mapping can be applied to f using the information available in the primary 3D grid, as further described below. Also, when creating the primary 3D grid, the numbers of cells in the x, y, z directions (e.g., the horizontal, vertical, and luminance dimensions) can be optional. In some examples, each cell ci in the primary 3D grid can be populated by 7 numbers including a mean or average value of the color components (e.g., R, G, and B) of those pixels of f and g that correspond to that cell ci as well as the number of those pixels …primary 3D grid 500 in this example has a depth of 5 layers, resulting in the primary 3D grid 500 having a dimension of 8×5×5. Each layer in the primary 3D grid 500 corresponds to a range of luminance values. In one illustrative example, the pixels in the input images (112, 114) can have luminance values ranging from 0-255, and there can be five ranges of luminance values (corresponding to the five layers in the primary 3D grid 500). In such an example, the ranges of luminance values can include a first range of 0-50, a second range of 51-101, a third range of 102-152, a fourth range of 153-203, and a fifth range of 204-255. In another example, instead of five ranges, ten ranges can be used, in which case the luminance ranges can include 0-24, 25-50, 51-75, 76-101, 102-126, 127-152, 153-177, 178-203, 204-229, and 230-255. One of ordinary skill in the art will appreciate that any numbers of ranges can be used). Pourreza teaches that this will allow for image processing to produce higher quality images (Paragraphs [0004]-[0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikizyan with the features above as taught by Pourreza so as to allow for image processing to produce higher quality images as presented by Pourreza.
Regarding claim 2, Ikizyan, in view of Pourreza teaches the signal processing device of claim 1, Ikizyan discloses wherein the linear tone mapper is configured to perform linear tone mapping on luminance equal to or higher than a first level, and wherein the non-linear tone mapper is configured to perform non-linear tone mapping on at least some luminance lower than the first level (Fig. 6; Fig. 7; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 4, Ikizyan, in view of Pourreza teaches the signal processing device of claim 1, Ikizyan discloses further comprising an image analyzer configured to analyze the input image, wherein a section to perform the non-linear tone mapping is changed based on a content type and a resolution of the analyzed image (Fig. 2; Figs. 6-7; Column 8, lines 27-37: content encoder 108 may be configured to receive graphical content (e.g., from the system memory 110 and/or the processing unit 106) in the form of pixel data. Otherwise described, the content encoder 108 may be configured to receive pixel data of graphical content produced by the processing unit 106. For example, the content encoder 108 may be configured to receive a value for each component (e.g., each color component) of one or more pixels of graphical content; Column 17, lines 19-28: instances with multiple scenes including different brightness levels, each scene may be prepackaged with its own specific tone mapping instructions. As such, the present disclosure may eliminate guessing regarding which tone mapping curve should be used for a specific scene. Accordingly, some aspects of the present disclosure can utilize tone mapping curves in an efficient manner based on the needs of an individual scene or frame. Indeed, for specific scenes or frames, the present disclosure can identify an accurate, corresponding tone mapping curve; Column 25, lines 25-49: FIGS. 6 and 7 display how the present disclosure can modify a tone mapping curve based on a panel's peak and minimum luminance, such as through curve adaptation and generation. In some aspects, the toe section near the lower end of the tone mapping curve can address a panel's minimum luminance. However, the present disclosure is concerned with both high and low brightness levels on the tone mapping curve, which are both important to viewers of a display. Additionally, tone mapping curves according to the present disclosure can change based on the type of display. For instance, the present disclosure can measure the panel luminance and then plug-in the corresponding values. By doing so, the proper tone mapping curve for the appropriate brightness levels can be output; Column 14, lines 35-67: FIG. 2 illustrates one example of tone mapping 200 according to the present disclosure. FIG. 2 shows a 1000 nit image on the x-axis being mapped to a 500 nit video display on the y-axis. Tonal curve 202 is the mapping instruction for this particular tone mapping. As shown in FIG. 2, tonal curve 202 includes a low luminance section 208 and a high luminance section 212. FIG. 2 displays a greater amount of compression in the tonal curve 202 at the high luminance section 212, e.g., the high end of the brightness scale, compared to the low luminance section 208, e.g., the low end of the brightness scale. In some aspects, an increased compression, e.g., a lower slope, in tonal curve 202 may result in a decreased ability to distinguish the different brightness levels in this luminance range of the mapped image. For instance, in tone mapping 200, the greater compression in the high luminance section 212 results in a greater number of brightness details in an image being mapped to a fewer number of brightness details in the video display).
Regarding claim 5, Ikizyan, in view of Pourreza teaches the signal processing device of claim 2, Ikizyan discloses wherein the first level is changed according to an input setting signal (Fig. 2; Figs. 6-7; Column 8, lines 27-37: content encoder 108 may be configured to receive graphical content (e.g., from the system memory 110 and/or the processing unit 106) in the form of pixel data. Otherwise described, the content encoder 108 may be configured to receive pixel data of graphical content produced by the processing unit 106. For example, the content encoder 108 may be configured to receive a value for each component (e.g., each color component) of one or more pixels of graphical content; Column 17, lines 19-28: instances with multiple scenes including different brightness levels, each scene may be prepackaged with its own specific tone mapping instructions. As such, the present disclosure may eliminate guessing regarding which tone mapping curve should be used for a specific scene. Accordingly, some aspects of the present disclosure can utilize tone mapping curves in an efficient manner based on the needs of an individual scene or frame. Indeed, for specific scenes or frames, the present disclosure can identify an accurate, corresponding tone mapping curve.
Regarding claim 6, Ikizyan, in view of Pourreza teaches the signal processing device of claim 2, Ikizyan discloses wherein a level of output luminance after the non-linear tone mapping increases as the first level increases (Fig. 6; Fig. 7; Column 15, lines 4-17: tone mapping 200 can be used to map the brightness information in an input image or frame to fit the brightness capabilities of a video display. Tone mapping 200 can map a larger luminance range of content in an image or frame, e.g., 1000 nits, to a smaller luminance range of a video display, e.g. 500 nits. Accordingly, the present disclosure can receive an image or frame including a range of luminance information and use tone mapping 200 to convert the luminance information of the image or frame to the luminance information of the display. Once tone mapping 200 converts the luminance information of the image or frame to the luminance information of the display, the display can output the newly converted luminance information; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an Nth order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 7, Ikizyan, in view of Pourreza teaches the signal processing device of claim 2, Ikizyan discloses wherein a section to perform the non-linear tone mapping increases as the first level increases (Fig. 6; Fig. 7; Column 15, lines 4-17: tone mapping 200 can be used to map the brightness information in an input image or frame to fit the brightness capabilities of a video display. Tone mapping 200 can map a larger luminance range of content in an image or frame, e.g., 1000 nits, to a smaller luminance range of a video display, e.g. 500 nits. Accordingly, the present disclosure can receive an image or frame including a range of luminance information and use tone mapping 200 to convert the luminance information of the image or frame to the luminance information of the display. Once tone mapping 200 converts the luminance information of the image or frame to the luminance information of the display, the display can output the newly converted luminance information; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 8, Ikizyan, in view of Pourreza teaches the signal processing device of claim 1, Ikizyan discloses wherein the linear tone mapper is configured to perform linear tone mapping on luminance equal to or higher than a first level, and wherein the non-linear tone mapper is configured to perform non-linear tone mapping on luminance equal to or lower than a second level being lower than the first level (Fig. 6; Fig. 7; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 9, Ikizyan, in view of Pourreza teaches the signal processing device of claim 8, Ikizyan discloses wherein the combiner is configured to change luminance between the first level and the second level based on the linear tone mapping and the non-linear tone mapping (Fig. 3; Column 9, lines 15-37: address this issue of darker content being "lifted" or raised by the value of the minimum panel luminance, the present disclosure has modified the aforementioned tone mapping curve. This modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values; Column 15, line 62-Column 16, line 15: if the MaxCLL in a set of images or frames is greater than 1000 nits, the tone mapping curve 304 may be selected for mapping the brightness levels in the set of images, whereas if the MaxCLL in the set of images is less than or equal to 1000 nits, the tone mapping curve 302 may be selected for mapping the brightness levels in the set of images. When the tone mapping curve 302 is used, a greater mapping range is provided for darker details (e.g., 0 nits to 500 nits are mapped to between 0 nits and ≈390 nits) than is provided by the tone mapping curve 304 (e.g., 0 nits to 500 nits are mapped to between 0 nits and ≈280 nits). Therefore, the use of tone mapping curve 302 can better distinguish darker details compared to the use of tone mapping curve 304. For example, a single pixel with a luminance value of x, where x is greater than 1000, can cause the MaxCLL to be set to x. As the MaxCLL will now be set to a luminance value greater than 1000 nits, this can result in the use of tone mapping curve 304, rather than tone mapping curve 302. Accordingly, a single pixel can adjust the selected tone mapping curve, which can cause a reduction in the ability to distinguish darker details).
Regarding claim 10, Ikizyan, in view of Pourreza teaches an image display apparatus comprising: a display (Ikizyan: Fig. 1; Column 7, lines 36-50: destination device 104 may include one or more components configured to perform one or more techniques of this disclosure. In the example shown, the destination device 104 may include a processing unit 120, a content decoder 122, a system memory 124, a communication interface 126, and one or more displays 131. Reference to the display 131 may refer to the one or more displays 131. For example, the display 131 may include a single display or a plurality of displays. The display 131 may include a first display and a second display. The first display may be a left-eye display and the second display may be a right-eye display); and the signal processing device according to claim 1 (See claim 1).
Regarding claim 19, Ikizyan, in view of Pourreza teaches an image display apparatus comprising: a display (Ikizyan: Fig. 1; Column 7, lines 36-50: destination device 104 may include one or more components configured to perform one or more techniques of this disclosure. In the example shown, the destination device 104 may include a processing unit 120, a content decoder 122, a system memory 124, a communication interface 126, and one or more displays 131. Reference to the display 131 may refer to the one or more displays 131. For example, the display 131 may include a single display or a plurality of displays. The display 131 may include a first display and a second display. The first display may be a left-eye display and the second display may be a right-eye display); and the signal processing device according to claim 2 (See claim 2), wherein the signal processing device is further configured to change the section of the non-linear tone mapping based on an image resolution of the input image, and increase the section of the non-linear tone mapping as the image resolution of the input image increases (Pourreza: Fig. 4-5B; Paragraphs [0088]-[0092]: tone-mapped image illustrated by the photograph 320 can be produced by transferring color information from the no-flash image in photograph 300 to the flash image in photograph 310 using a tonal mapping technique as described herein. For example, the no-flash and flash images illustrated by photographs 300 and 310 can be used as input images in the process 200 shown in FIG. 2. The tonal mapping engine 104 can process the input images as previously described to generate the tone-mapped image illustrated by the photograph 320…the tone-mapping curves of lines 404 and 406, when α is greater than 1, the tone-mapping curve (406) falls above the p=f line (402), resulting in increased brightness levels (e.g., brightening), and when α is less than 1, the corresponding tone-mapping curve (404) falls above the p=f line (410), resulting in decreased brightness levels (e.g., darkening). Accordingly, by adjusting the value of α, the tone mapping engine 104 can alter the brightness levels of the pixels values of the image. Therefore, the tone mapping engine 104 can adjust the value of α in the iterative tone-mapping algorithm previously described, until an optimal value of α is identified. The optimal value of α can be considered to be one that makes the brightness of the output image equal to, or significantly similar to, the brightness of the no-flash image used as one of the inputs of the tone mapping algorithm…the flash image 112 and the no-flash image 114 can each have a resolution of 160 pixels×100 pixels. For example, the two images can be captured with a same resolution. In another example, one or both of the s flash image 112 and the no-flash image 114 can be down-sampled (e.g., at block 202 of process 200) or up-sampled so that the two images have a same resolution. In such an example, the primary 3D grid 500 can include a grid of 8×5 cells in the x and y dimensions, as shown in FIG. 5. Each cell ci in the primary 3D grid 500 can include pixel values corresponding to different color components of a patch of 20 pixels×20 pixels from the flash image 112, and pixel values corresponding to different color components of a patch of 20 pixels×20 pixels from the no-flash image 114. One of ordinary skill in the art will appreciate that the images can have any suitable resolution, such as 1280×720 pixels, 1920×1080 pixels, 3840×2160 pixels, or any other suitable resolution. The number of cells of a 3D grid, and/or the number of pixels each cell represents, can change based on the resolution of the input images).

Claims 3, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikizyan, in view of Chen et al. (US Pub. 2019/0019277), hereinafter Chen.
Regarding claim 3, Ikizyan, in view of Pourreza teaches the processing device of claim 1.
	Ikizyan, in view of Pourreza does not explicitly disclose a linear gamut mapper configured to perform linear gamut mapping on the input image, wherein the linear tone mapper is configured to perform linear tone mapping on an output from the linear gamut mapper.
	However, Chen teaches tone mapping of an input image (Paragraph [0006]), further comprising a linear gamut mapper configured to perform linear gamut mapping on the input image, wherein the linear tone mapper is configured to perform linear tone mapping on an output from the linear gamut mapper (Fig. 1; Fig. 4; Paragraphs [0041]-[0046]: FIG. 4 is a flow chart of a method for performing tone-mapping of high-dynamic-range (HDR) video… a second gamma curve is applied on the first RGB video signal to compensate the first gamma curve to obtain a linear RGB video signal. In order to perform tone-mapping in the following step, a linear RGB video signal is required, and the second gamma curve can be regarded as an inverse curve of the first gamma curve…step S450, a tone-mapping curve is applied on the current frame of the linear RGB video signal according to the first histogram of a previous frame of the linear RGB video signal to generate an output linear RGB video signal. For example, the output linear RGB video signal may be an SDR video signal). Chen teaches that this will allow for adaptive tone mapping based on the input signal and display (Paragraphs [0029]-[0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikizyan, in view of Pourreza with the features of a linear gamut mapper configured to perform linear gamut mapping on the input image, wherein the linear tone mapper is configured to perform linear tone mapping on an output from the linear gamut mapper as taught by Chen so as to allow for adaptive tone mapping as presented by Chen.
Regarding claim 11, Ikizyan discloses an image display apparatus comprising: a display (Fig. 1; Column 7, lines 36-50: destination device 104 may include one or more components configured to perform one or more techniques of this disclosure. In the example shown, the destination device 104 may include a processing unit 120, a content decoder 122, a system memory 124, a communication interface 126, and one or more displays 131. Reference to the display 131 may refer to the one or more displays 131. For example, the display 131 may include a single display or a plurality of displays. The display 131 may include a first display and a second display. The first display may be a left-eye display and the second display may be a right-eye display); and a signal processing device configured to perform linear tone mapping and non-linear tone mapping on an input image according to a value set based on the first object (Figs. 4A-5; Fig. 8; Column 14, lines 20-34: Operations such as tone mapping can help to convert the brightness of objects in an image to a video display. More specifically, tone mapping is the remapping of brightness information in an input image so that it can fit into the brightness capabilities of a video display. Essentially, tone mapping attempts to map the large brightness range of real world content in an image to the smaller brightness range of a video display. One goal of tone mapping is to avoid clipping, i.e., processing an image where the intensity in a certain area falls outside the minimum and/or maximum brightness which can be represented. Tone mapping may be needed to render HDR content on a display with a smaller dynamic range. Indeed, when dealing with high dynamic range content, a tone mapping operation may be necessary to adapt to a video display that has a smaller dynamic range; Column 14, lines 35-64: FIG. 2 illustrates one example of tone mapping 200 according to the present disclosure. FIG. 2 shows a 1000 nit image on the x-axis being mapped to a 500 nit video display on the y-axis. Tonal curve 202 is the mapping instruction for this particular tone mapping. As shown in FIG. 2, tonal curve 202 includes a low luminance section 208 and a high luminance section 212. FIG. 2 displays a greater amount of compression in the tonal curve 202 at the high luminance section 212, e.g., the high end of the brightness scale, compared to the low luminance section 208, e.g., the low end of the brightness scale. In some aspects, an increased compression, e.g., a lower slope, in tonal curve 202 may result in a decreased ability to distinguish the different brightness levels in this luminance range of the mapped image. For instance, in tone mapping 200, the greater compression in the high luminance section 212 results in a greater number of brightness details in an image being mapped to a fewer number of brightness details in the video display; Column 17, lines 29-48: the tone mapping function may be composed of two sections, such that the dynamic metadata uses a two piece curve to describe the required tone mapping. For instance, the dynamic metadata can prescribe, on a per-scene or pre-frame basis, that the mapping be applied in the form of a two piece tone mapping curve. In some instances, the lower section of the tone mapping curve can be a linear segment to enhance details in darker sections, such as shadows. For example, the first section of the tone mapping curve can be one shape, e.g., linear, while the second section of the tone mapping curve can be another shape, e.g., a curved polynomial; Column 19, lines 15-37: To address this issue of darker content being "lifted" or raised by the value of the minimum panel luminance, the present disclosure has modified the aforementioned tone mapping curve. This modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values; Column 26, lines 1-9: the first function can be non-linear and the second function can be a polynomial, as mentioned in connection with the examples in FIGS. 6 and 7), and perform control to display a combined image on the display (Figs. 5-7; Column 4, lines 33-65: display processing unit may read the graphical content, such as one or more frames from the buffer, and perform one or more display processing techniques thereon to generate display content. For example, a display processing unit may be configured to perform composition on one or more rendered layers to generate a frame. As another example, a display processing unit may be configured to compose, blend, or otherwise combine two or more layers together into a single frame. A display processing unit may be configured to perform scaling (e.g., upscaling or downscaling) on a frame. In some examples, a frame may refer to a layer. In other examples, a frame may refer to two or more layers that have already been blended together to form the frame (i.e., the frame includes two or more layers, and the frame that includes two or more layers may subsequently be blended; Column 24, line 66-Column 25, line 19: the tone mapping curves of the present disclosure can be a tradeoff between the ideal content display and the capabilities of the actual display. As indicated previously, the tone mapping curves herein can hug the panel minimum luminance until the ideal luminance value catches up. By using a polynomial function and distinguishing some details in the lower luminance values, the present disclosure can avoid the aforementioned clipping at lower luminance values. In some instances, the formulation of tone mapping curves herein can begin with a smooth, gradual increase from the panel's minimum luminance and then smoothly combine and intersect with the existing portions of the tone mapping curve. By doing so the combined portion of the two intersecting segments can have the same slope. Therefore, the intersection of these segments can be continuous such that the derivative at this intersection can be the same for both segments. Essentially, the present disclosure can match the slope of the lower, toe section to the slope of the middle, linear section. Likewise, the present disclosure can match the slope of the middle, linear section to the slope of the upper, Nth order curve section), wherein the signal processing device is configured to increase a section of the non-linear tone mapping as an average luminance level (APL) of the input image decreases (Fig. 5; Column 18, lines 40-67 and Column 19, lines 1-37: the implicit assumption that all panels can produce a 0 nit luminance results in darker content being "lifted," which means that the display will render very dark or 0 nit luminance content at higher brightness levels than the artistic intent of the image or frame. As mentioned previously, the tone mapping can start at the minimum luminance levels of the display, which may be slightly above 0 nits. In some aspects, the darkest content can be mapped to the panel's minimum luminance, and the next darkest content can be mapped to the minimum luminance plus some delta value. Essentially, this can shift the tone mapping up from the minimum luminance level of the display. This can have the effect of reducing the overall contrast of the image. Accordingly, the darker luminance levels may appear lighter than they should, and the brighter luminance levels may reduce their ability to be distinguished. Thus, all the luminance levels may get shifted up a delta value of the minimum panel luminance, which, in some aspects, may cause high luminance values to be pushed together near the top of the luminance scale… modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values. In some aspects, this three-piece tone mapping curve may not require any changes on the encoder side), wherein based on the average luminance level of the input image being a first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a first section of an input luminance range of the input image, and perform the linear tone mapping on a second section of the input luminance range, wherein input luminance of the second section is greater than input luminance of the first section (Fig. 6; Fig. 7; Column 20, lines 10-53: FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an Nth order curve section..tone mapping 600 can correspond to a method or apparatus for video processing that can obtain a video stream with a plurality of frames. For each of these frames, tone mapping 600 can help the present disclosure map a first luminance level associated with the frame, e.g., the x-axis in FIG. 6, to a second luminance level based on a transfer function, e.g., the y-axis in FIG. 6. The transfer function can include a first function for a first luminance level range, e.g., the first section 602, and another function for a second luminance level range, e.g., the third section 606. As shown in FIG. 6, the first section 602 can be a convex or concave polynomial and the third section 606 can be a concave or convex polynomial. As further shown in FIG. 6, second section 604 can be linear. Also, the slope of the first function 602 can be equal to the slope of the second function 604 at lower junction point 608. Further, the slope of the second function 604 can be equal to the slope of the third function 606 at knee point 610. For each of the frames that has been mapped with tone mapping 600, the method or apparatus for video processing can also indicate the second luminance level within the video stream), wherein based on the average luminance level of the input image being a second value less than the first value, the non-linear tone mapper is configured to perform the non-linear tone mapping on a third section of the input luminance range of the input image, and wherein input luminance of the third section is greater than the input luminance of the first section (Fig. 6; Fig, 7; Column 23, lines 1-50: FIG. 7 represents the normalization of the tone mapping curve that maps to a range of [0, 1] on the y-axis. As displayed in FIG. 7, first section 702 runs from 0 to B1 on the x-axis and 0 to (A1− A0)/(1−A0) on the y-axis, second section 704 runs from B1 to Kx on the x-axis and (A1− A0)/(1− A0) to (Ky− A0)/(1− A0) on the y-axis, and third section 706 runs from Kx to 1.0 on the x-axis and (Ky− A0)/(1− A0) to 1.0 on the y-axis. Lower junction point 708 is the point (B1, (A1− A0)/(1− A0)) where the first section 702 and the second section 704 join together, and knee point 710 is the point (Kx, (Ky− A0)/(1− A0) where the second section 704 and the third section 706 join together…tone mapping 700 can correspond to a method or apparatus for video processing that can obtain a video stream with a plurality of frames. For each of these frames, tone mapping 700 can help the present disclosure map a first luminance level associated with the frame, e.g., the x-axis in FIG. 7, to a second luminance level based on a transfer function, e.g., the y-axis in FIG. 7. The transfer function can include a first function for a first luminance level range, e.g., the first section 702, and another function for a second luminance level range, e.g., the third section 706. As shown in FIG. 7, the first section 702 can be a convex or concave polynomial and the third section 706 can be a concave or convex polynomial. FIG. 7 also shows that the transfer function can include a third function for a third luminance level range, e.g., the second section 704. As further shown in FIG. 7, second section 704 can be linear. Also, the slope of the first function 702 can be equal to the slope of the second function 704 at lower junction point 708. Further, the slope of the second function 704 can be equal to the slope of the third function 706 at knee point 710. For each of the frames that has been mapped with tone mapping 700, the method or apparatus for video processing can also indicate the second luminance level within the video stream). 
	Ikizyan does not explicitly disclose perform the linear tone mapping on a fourth section of the input luminance range, wherein input luminance of the fourth section is less than the input luminance of the second section.
	However, Pourreza teaches tone mapping of an input image (Paragraphs [0088]-[0090]), further comprising perform the linear tone mapping on a fourth section of the input luminance range, wherein input luminance of the fourth section is less than the input luminance of the second section (Fig. 4-5B; Paragraphs [0071]-[0094]: block 204, the tonal mapping engine 104 can create and populate a primary 3D grid (e.g., 3D tensor). The primary 3D grid can include multiple cells in three dimensions. The three dimensions can include two spatial (x, y) dimensions (e.g., a horizontal and a vertical direction) of the flash image 112 and the no-flash image 114, and a third dimension (z) for luminance. For instance, each layer in the third dimension of the primary 3D grid can correspond to a range of luminance intensity values of the pixels from the images (112, 114). In one illustrative example, the pixels in the flash image 112 and the no-flash image 114 can have luminance values ranging from 0-255, and there can be five ranges of luminance intensity values corresponding to five layers in the primary 3D grid. In this example, the ranges of luminance intensity values can include a first range of 0-50, a second range of 51-101, a third range of 102-152, a fourth range of 153-203, and a fifth range of 204-255. One of ordinary skill will appreciate that any numbers of ranges can be used…the individual cells in the primary 3D grid can be populated by information extracted from f and g. Once the primary 3D is fully populated, local tone mapping can be applied to f using the information available in the primary 3D grid, as further described below. Also, when creating the primary 3D grid, the numbers of cells in the x, y, z directions (e.g., the horizontal, vertical, and luminance dimensions) can be optional. In some examples, each cell ci in the primary 3D grid can be populated by 7 numbers including a mean or average value of the color components (e.g., R, G, and B) of those pixels of f and g that correspond to that cell ci as well as the number of those pixels …primary 3D grid 500 in this example has a depth of 5 layers, resulting in the primary 3D grid 500 having a dimension of 8×5×5. Each layer in the primary 3D grid 500 corresponds to a range of luminance values. In one illustrative example, the pixels in the input images (112, 114) can have luminance values ranging from 0-255, and there can be five ranges of luminance values (corresponding to the five layers in the primary 3D grid 500). In such an example, the ranges of luminance values can include a first range of 0-50, a second range of 51-101, a third range of 102-152, a fourth range of 153-203, and a fifth range of 204-255. In another example, instead of five ranges, ten ranges can be used, in which case the luminance ranges can include 0-24, 25-50, 51-75, 76-101, 102-126, 127-152, 153-177, 178-203, 204-229, and 230-255. One of ordinary skill in the art will appreciate that any numbers of ranges can be used). Pourreza teaches that this will allow for image processing to produce higher quality images (Paragraphs [0004]-[0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikizyan with the features above as taught by Pourreza so as to allow for image processing to produce higher quality images as presented by Pourreza.
	Further, Chen teaches tone mapping of an input image (Paragraph [0006]), further comprising to display a first object capable of controlling linear tone mapping and non-linear tone mapping (Fig. 1; Fig. 4; Paragraphs [0040]-[0046]: for an electronic device without a display panel such as a Blu-ray player or a video game console, a graphical user interface (GUI) such as a scroll bar can be provided, and the target luminance of the display panel can be adjusted via the scroll bar for a better HDR remapping result. In addition, the default gamut (e.g., BT. 709) for the display panel can be set to a wider gamut such as BT. 2020, Digital Cinema Initiatives (DCI) P3, or other gamuts, but the invention is not limited thereto…FIG. 4 is a flow chart of a method for performing tone-mapping of high-dynamic-range (HDR) video… a second gamma curve is applied on the first RGB video signal to compensate the first gamma curve to obtain a linear RGB video signal. In order to perform tone-mapping in the following step, a linear RGB video signal is required, and the second gamma curve can be regarded as an inverse curve of the first gamma curve…step S450, a tone-mapping curve is applied on the current frame of the linear RGB video signal according to the first histogram of a previous frame of the linear RGB video signal to generate an output linear RGB video signal. For example, the output linear RGB video signal may be an SDR video signal). Chen teaches that this will allow for adaptive tone mapping based on the input signal and display (Paragraphs [0029]-[0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikizyan with the features of to display a first object capable of controlling linear tone mapping and non-linear tone mapping as taught by Chen so as to allow for adaptive tone mapping as presented by Chen.
Regarding claim 13, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 11, Chen discloses wherein the signal processing device is configured to increase a section to perform the non-linear tone mapping as a selection bar in the object is positioned closer to a non-linear tone mapping item than a linear tone mapping item (Fig. 1; Fig. 4; Paragraphs [0040]-[0046]: for an electronic device without a display panel such as a Blu-ray player or a video game console, a graphical user interface (GUI) such as a scroll bar can be provided, and the target luminance of the display panel can be adjusted via the scroll bar for a better HDR remapping result. In addition, the default gamut (e.g., BT. 709) for the display panel can be set to a wider gamut such as BT. 2020, Digital Cinema Initiatives (DCI) P3, or other gamuts, but the invention is not limited thereto…FIG. 4 is a flow chart of a method for performing tone-mapping of high-dynamic-range (HDR) video… a second gamma curve is applied on the first RGB video signal to compensate the first gamma curve to obtain a linear RGB video signal. In order to perform tone-mapping in the following step, a linear RGB video signal is required, and the second gamma curve can be regarded as an inverse curve of the first gamma curve…step S450, a tone-mapping curve is applied on the current frame of the linear RGB video signal according to the first histogram of a previous frame of the linear RGB video signal to generate an output linear RGB video signal. For example, the output linear RGB video signal may be an SDR video signal).
Regarding claim 14, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 11, Ikizyan discloses wherein the signal processing device comprises: a linear tone mapper configured to perform linear tone mapping on a part of an input image (Column 14, lines 20-34: Operations such as tone mapping can help to convert the brightness of objects in an image to a video display. More specifically, tone mapping is the remapping of brightness information in an input image so that it can fit into the brightness capabilities of a video display. Essentially, tone mapping attempts to map the large brightness range of real world content in an image to the smaller brightness range of a video display. One goal of tone mapping is to avoid clipping, i.e., processing an image where the intensity in a certain area falls outside the minimum and/or maximum brightness which can be represented. Tone mapping may be needed to render HDR content on a display with a smaller dynamic range. Indeed, when dealing with high dynamic range content, a tone mapping operation may be necessary to adapt to a video display that has a smaller dynamic range; Column 17, lines 29-48: the tone mapping function may be composed of two sections, such that the dynamic metadata uses a two piece curve to describe the required tone mapping. For instance, the dynamic metadata can prescribe, on a per-scene or pre-frame basis, that the mapping be applied in the form of a two piece tone mapping curve. In some instances, the lower section of the tone mapping curve can be a linear segment to enhance details in darker sections, such as shadows. For example, the first section of the tone mapping curve can be one shape, e.g., linear, while the second section of the tone mapping curve can be another shape, e.g., a curved polynomial); a non-linear tone mapper configured to perform non-linear tone mapping on another part of the input image (Figs. 4A-5; Fig. 8; Column 14, lines 35-64: FIG. 2 illustrates one example of tone mapping 200 according to the present disclosure. FIG. 2 shows a 1000 nit image on the x-axis being mapped to a 500 nit video display on the y-axis. Tonal curve 202 is the mapping instruction for this particular tone mapping. As shown in FIG. 2, tonal curve 202 includes a low luminance section 208 and a high luminance section 212. FIG. 2 displays a greater amount of compression in the tonal curve 202 at the high luminance section 212, e.g., the high end of the brightness scale, compared to the low luminance section 208, e.g., the low end of the brightness scale. In some aspects, an increased compression, e.g., a lower slope, in tonal curve 202 may result in a decreased ability to distinguish the different brightness levels in this luminance range of the mapped image. For instance, in tone mapping 200, the greater compression in the high luminance section 212 results in a greater number of brightness details in an image being mapped to a fewer number of brightness details in the video display; Column 19, lines 15-37: To address this issue of darker content being "lifted" or raised by the value of the minimum panel luminance, the present disclosure has modified the aforementioned tone mapping curve. This modification involves adding a third piece to the tone mapping curve to model a panel's minimum luminance. In some aspects, this section of the tone mapping curve can be used for low luminance levels, e.g., for brightness levels below the aforementioned linear segment, and be referred to as the "toe" of the tone mapping curve. This third piece to the tone mapping curve can utilize a lower slope at the lowest luminance levels, and slowly increase the slope to align with the linear section at higher luminance levels. By doing so, the third piece to the tone mapping curve can account for the darker content being "lifted" or raised by the value of the minimum panel luminance, such that it can more closely align with the intended luminance levels of the image or frame at lower luminance levels. Accordingly, the three piece tone mapping curve of the present disclosure can enable a video display to more closely align with the intended brightness levels over a wider range of luminance values; Column 26, lines 1-9: the first function can be non-linear and the second function can be a polynomial, as mentioned in connection with the examples in FIGS. 6 and 7); and a combiner configured to combine an output of the linear tone mapper and an output from the non-linear tone mapper (Figs. 5-7; Column 4, lines 33-65: display processing unit may read the graphical content, such as one or more frames from the buffer, and perform one or more display processing techniques thereon to generate display content. For example, a display processing unit may be configured to perform composition on one or more rendered layers to generate a frame. As another example, a display processing unit may be configured to compose, blend, or otherwise combine two or more layers together into a single frame. A display processing unit may be configured to perform scaling (e.g., upscaling or downscaling) on a frame. In some examples, a frame may refer to a layer. In other examples, a frame may refer to two or more layers that have already been blended together to form the frame (i.e., the frame includes two or more layers, and the frame that includes two or more layers may subsequently be blended; Column 24, line 66-Column 25, line 19: the tone mapping curves of the present disclosure can be a tradeoff between the ideal content display and the capabilities of the actual display. As indicated previously, the tone mapping curves herein can hug the panel minimum luminance until the ideal luminance value catches up. By using a polynomial function and distinguishing some details in the lower luminance values, the present disclosure can avoid the aforementioned clipping at lower luminance values. In some instances, the formulation of tone mapping curves herein can begin with a smooth, gradual increase from the panel's minimum luminance and then smoothly combine and intersect with the existing portions of the tone mapping curve. By doing so the combined portion of the two intersecting segments can have the same slope. Therefore, the intersection of these segments can be continuous such that the derivative at this intersection can be the same for both segments. Essentially, the present disclosure can match the slope of the lower, toe section to the slope of the middle, linear section. Likewise, the present disclosure can match the slope of the middle, linear section to the slope of the upper, Nth order curve section).
Regarding claim 15, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 14, Ikizyan discloses wherein the linear tone mapper is configured to perform the linear tone mapping on luminance equal to or higher than a first level (Fig. 6; Fig. 7; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis); and wherein the non-linear tone mapper is configured to perform non-linear tone mapping on at least some luminance lower than the first level (Fig. 6; Fig. 7; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 16, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 14, Chen discloses wherein the signal processing device further comprises a linear gamut mapper configured to perform linear gamut mapping on the input image, wherein the linear tone mapper is configured to perform the linear tone mapping on an output from the linear gamut mapper (Fig. 1; Fig. 4; Paragraphs [0041]-[0046]: FIG. 4 is a flow chart of a method for performing tone-mapping of high-dynamic-range (HDR) video… a second gamma curve is applied on the first RGB video signal to compensate the first gamma curve to obtain a linear RGB video signal. In order to perform tone-mapping in the following step, a linear RGB video signal is required, and the second gamma curve can be regarded as an inverse curve of the first gamma curve…step S450, a tone-mapping curve is applied on the current frame of the linear RGB video signal according to the first histogram of a previous frame of the linear RGB video signal to generate an output linear RGB video signal. For example, the output linear RGB video signal may be an SDR video signal).
Regarding claim 17, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 14, Ikizyan discloses wherein the signal processing device further comprises an image analyzer configured to analyze the input image, wherein a section to perform the non-linear tone mapping is changed based on a content type or a resolution of the analyzed image (Fig. 2; Figs. 6-7; Column 8, lines 27-37: content encoder 108 may be configured to receive graphical content (e.g., from the system memory 110 and/or the processing unit 106) in the form of pixel data. Otherwise described, the content encoder 108 may be configured to receive pixel data of graphical content produced by the processing unit 106. For example, the content encoder 108 may be configured to receive a value for each component (e.g., each color component) of one or more pixels of graphical content; Column 17, lines 19-28: instances with multiple scenes including different brightness levels, each scene may be prepackaged with its own specific tone mapping instructions. As such, the present disclosure may eliminate guessing regarding which tone mapping curve should be used for a specific scene. Accordingly, some aspects of the present disclosure can utilize tone mapping curves in an efficient manner based on the needs of an individual scene or frame. Indeed, for specific scenes or frames, the present disclosure can identify an accurate, corresponding tone mapping curve; Column 25, lines 25-49: FIGS. 6 and 7 display how the present disclosure can modify a tone mapping curve based on a panel's peak and minimum luminance, such as through curve adaptation and generation. In some aspects, the toe section near the lower end of the tone mapping curve can address a panel's minimum luminance. However, the present disclosure is concerned with both high and low brightness levels on the tone mapping curve, which are both important to viewers of a display. Additionally, tone mapping curves according to the present disclosure can change based on the type of display. For instance, the present disclosure can measure the panel luminance and then plug-in the corresponding values. By doing so, the proper tone mapping curve for the appropriate brightness levels can be output; Column 14, lines 35-67: FIG. 2 illustrates one example of tone mapping 200 according to the present disclosure. FIG. 2 shows a 1000 nit image on the x-axis being mapped to a 500 nit video display on the y-axis. Tonal curve 202 is the mapping instruction for this particular tone mapping. As shown in FIG. 2, tonal curve 202 includes a low luminance section 208 and a high luminance section 212. FIG. 2 displays a greater amount of compression in the tonal curve 202 at the high luminance section 212, e.g., the high end of the brightness scale, compared to the low luminance section 208, e.g., the low end of the brightness scale. In some aspects, an increased compression, e.g., a lower slope, in tonal curve 202 may result in a decreased ability to distinguish the different brightness levels in this luminance range of the mapped image. For instance, in tone mapping 200, the greater compression in the high luminance section 212 results in a greater number of brightness details in an image being mapped to a fewer number of brightness details in the video display).
Regarding claim 18, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 15, Ikizyan discloses wherein a level of output luminance after the non-linear tone mapping increases or the section to perform the non-linear tone mapping increases as the first level increases (Fig. 6; Fig. 7; Column 15, lines 4-17: tone mapping 200 can be used to map the brightness information in an input image or frame to fit the brightness capabilities of a video display. Tone mapping 200 can map a larger luminance range of content in an image or frame, e.g., 1000 nits, to a smaller luminance range of a video display, e.g. 500 nits. Accordingly, the present disclosure can receive an image or frame including a range of luminance information and use tone mapping 200 to convert the luminance information of the image or frame to the luminance information of the display. Once tone mapping 200 converts the luminance information of the image or frame to the luminance information of the display, the display can output the newly converted luminance information; Column 20, lines 22-53: displayed in FIG. 6, second section 604 can be a linear segment that runs from the lower junction point 608 (B1, A1) until the knee point 610 (Kx, Ky). The first section 602 can be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the point (0, A0) until the lower junction point 608 (B1, A1). The third section 606 can also be a polynomial segment, e.g., a Bernstein polynomial or a Bezier curve, that runs from the knee point 610 (Kx, Ky) until the point (1.0, 1.0). Additionally, first section 602 can be referred to as a toe section, second section 604 can be referred to as a linear section, and third section 606 can be referred to as an N.sup.th order curve section; Column 21, lines 1-33: first section 602 can be a polynomial function defined by [see Eq.] which runs from 0 to B1 on the x-axis. Also, the second section 604 can be a linear function defined by [see Eq.] which runs from B1 to Kx on the x-axis. The third section 606 can be a polynomial function defined by [see Eq.] which runs from Kx to 1.0 on the x-axis).
Regarding claim 20, Ikizyan, in view of Pourreza, and further in view of Chen teaches an image display apparatus comprising: a display (Ikizyan: Fig. 1; Column 7, lines 36-50: destination device 104 may include one or more components configured to perform one or more techniques of this disclosure. In the example shown, the destination device 104 may include a processing unit 120, a content decoder 122, a system memory 124, a communication interface 126, and one or more displays 131. Reference to the display 131 may refer to the one or more displays 131. For example, the display 131 may include a single display or a plurality of displays. The display 131 may include a first display and a second display. The first display may be a left-eye display and the second display may be a right-eye display); and the signal processing device according to claim 3 (see claim 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikizyan, in view of Pourreza, in view of Chen, and further in view of Park et al. (US Pub. 2017/0061591), hereinafter Park.
Regarding claim 12, Ikizyan, in view of Pourreza, and further in view of Chen teaches the image display apparatus of claim 11, wherein the signal processing device is configured to: when the second object is selected, perform the linear tone mapping and the non-linear tone mapping on the input image according to a setting of the first object capable of controlling the linear tone mapping and the non-linear tone mapping, and perform control to display a combined image on the display. 
	Ikizyan, in view of Pourreza, and further in view of Chen does not explicitly disclose display a second object for turning on or off a mode of mixing of the linear tone mapping and the non-linear tone mapping.
	However, Park teaches tone mapping, setting luminance of the high dynamic range image (Abstract; Paragraph [0214]), further comprising to display a second object for turning on or off a mode of mixing of the linear tone mapping and the non-linear tone mapping (Fig. 7A-C; Fig. 10; Paragraphs [0293]-[0304]: FIG. 10 illustrates the display of objects in relation to user luminance setting input and user contrast setting input...controller 170 in the image display apparatus 100 may perform control to display, for example, a luminance setting object 1020, an automatic setting object 1025, and a contrast setting object 1030, as illustrated in FIG. 10, when an image, and more particularly, an HDR image is input…The controller 170 in the image display apparatus 100 may determine the input of the HDR image using, for example, metadata, and may perform control to display the luminance setting object 1020, the automatic setting object 1025, and the contrast setting object 1030 as illustrated in FIG. 10 when the HDR image is input…When a luminance setting bar in the luminance setting object 1020 is set so as to move to a specific position using a directional key (leftward/rightward key) or the pointer (see 205 in FIG. 4A) of the remote control device 200, the controller 170 in the image display apparatus 100 may receive luminance setting input corresponding to the specific position). Park teaches that this will allow for converting and displaying an input high dynamic range image so as to match luminance that is displayable on a display (Paragraph [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikizyan, in view of Pourreza, and further in view of Chen with the features to display a second object for turning on or off a mode of mixing of the linear tone mapping and the non-linear tone mapping as taught by Park so as to allow for converting and displaying an input high dynamic range image so as to match luminance that is displayable on a display as presented by Park.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613